Case 18-17766        Doc 31     Filed 05/13/19     Entered 05/13/19 16:08:18          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 17766
         Chauncey Harell Freeman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/22/2018.

         2) The plan was confirmed on 08/07/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/24/2019.

         5) The case was Dismissed on 03/12/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-17766             Doc 31            Filed 05/13/19    Entered 05/13/19 16:08:18              Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $1,251.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                             $1,251.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $616.87
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  $61.34
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $678.21

 Attorney fees paid and disclosed by debtor:                            $500.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim          Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted       Allowed        Paid         Paid
 Affiliated Radiologist                     Unsecured         354.00           NA            NA            0.00       0.00
 AT&T                                       Unsecured         359.00           NA            NA            0.00       0.00
 Bank of America                            Unsecured      1,176.00            NA            NA            0.00       0.00
 Blackhawk Finance Inc                      Unsecured      4,692.00       4,467.24      4,467.24           0.00       0.00
 City of Chicago Department of Administra   Unsecured           0.00      2,541.30      2,541.30           0.00       0.00
 City of Chicago Department of Revenue      Unsecured      3,897.00       7,779.12      7,779.12           0.00       0.00
 Commonwealth Edison Company                Unsecured      1,156.00       1,155.87      1,155.87           0.00       0.00
 Cottage Emergency Physicians               Unsecured         732.00           NA            NA            0.00       0.00
 Credit Management Co.                      Unsecured          75.00           NA            NA            0.00       0.00
 Enhanced Recovery Corp.                    Unsecured          75.00           NA            NA            0.00       0.00
 Harris & Harris Ltd                        Unsecured           0.00           NA            NA            0.00       0.00
 Illinois Tollway                           Unsecured         646.00           NA            NA            0.00       0.00
 Jackson Park Hospital                      Unsecured      1,000.00            NA            NA            0.00       0.00
 Krystal Hall                               Priority            0.00        513.13        513.13           0.00       0.00
 Midland Funding, LLC                       Unsecured      1,482.00            NA            NA            0.00       0.00
 National Motors Inc                        Secured        2,500.00           0.00      2,500.00        501.29      71.50
 North Shore Gas                            Unsecured         374.00           NA            NA            0.00       0.00
 Peoples Gas                                Unsecured      1,559.00            NA            NA            0.00       0.00
 Resurgent Capital Services                 Unsecured         100.00        714.19        714.19           0.00       0.00
 RJM Acquisitions                           Unsecured         100.00           NA            NA            0.00       0.00
 Robert J. Semrad                           Unsecured           0.00           NA            NA            0.00       0.00
 Rush Oak Park Hospital                     Unsecured         582.00           NA            NA            0.00       0.00
 Secretary Of State                         Unsecured           0.00           NA            NA            0.00       0.00
 Southwest Credit                           Unsecured          75.00           NA            NA            0.00       0.00
 Sprint                                     Unsecured         374.00           NA            NA            0.00       0.00
 UIC Medical Center                         Unsecured      1,000.00            NA            NA            0.00       0.00
 UIC Pathology                              Unsecured           0.00           NA            NA            0.00       0.00
 US Cellular                                Unsecured         241.00           NA            NA            0.00       0.00
 Verizon Wireless                           Unsecured         714.00           NA            NA            0.00       0.00
 Village of Forest Park                     Unsecured         100.00           NA            NA            0.00       0.00
 Village of Maywood                         Unsecured         100.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-17766        Doc 31      Filed 05/13/19     Entered 05/13/19 16:08:18             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $2,500.00            $501.29             $71.50
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $2,500.00            $501.29             $71.50

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $513.13               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                    $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                            $513.13               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $16,657.72               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $678.21
         Disbursements to Creditors                               $572.79

 TOTAL DISBURSEMENTS :                                                                       $1,251.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
